       Case 1:13-cv-05401-NLH-ZNQ Document 111 Filed 04/12/21 Page 1 of 1 PageID: 941

                   M ICHAEL A. A RMSTRONG & A SSOCIATES , LLC
                                                         Counselors at Law
                                                      79 MAINBRIDGE LANE
                                                 WILLINGBORO, NEW JERSEY 08046
                                                               _________

                                                       TELEPHONE: (609) 877-5511
MICHAEL A. ARMSTRONG                                  FACSIMILE: (609) 877-7755                  MEMBER NJ, NY & GA BARS
Email: maa@armstronglawfirm.com
CRISTAL M. HOLMES-BOWIE                                                                                +MEMBER NJ & PA BARS
Email: chb@armstronglawfirm.com
MORRISON KENT FAIRBAIRN+
Email: mkf@armstronglawfirm.com


                                                                           April 12, 2021

         VIA ELECTRONIC COURT FILING
         Zahid N. Quraishi, U.S.M.J.
         Mitchell H. Cohen Building & U.S. Courthouse
         4th & Cooper Streets, Courtroom 3C
         Camden, New Jersey 08101

                            RE:     Mohamed Ellaisy v. City of Atlantic City, et al.
                                    Civil Action No.: 1:13-cv-05401-JBS-AMD

         Dear Judge Quraishi:

                  This office represents the Defendant City of Atlantic City in the above captioned matter
         which is scheduled for a Telephone Status Conference before Your Honor on Tuesday, April 13,
         2021 at 1:00 p.m. I write to request an adjournment as I am unable to appear on the date and
         time selected by the Court due to a scheduled personal matter. I have contacted the attorneys for
         all parties regarding my conflict and all parties consent to the adjournment. I have also inquired
         about alternative dates and times for which all attorneys are available this week. All lead
         attorneys are available Thursday, April 15 after 3 p.m.

                   Thank you for Your Honor’s consideration to this request.

                                                               Respectfully submitted,

                                                               s/ Morrison Kent Fairbairn

                                                               Morrison Kent Fairbairn, Esquire

         MKF/mkf

         Cc:       All attorneys of record (via ecf)
